Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments are to correct obvious typographical and grammatical errors.  	In claim 1, lines 8-15, “wherein the slots include a rectangular shape slot;, wherein the slots include a curve shape slot; wherein the slots include and arc shape slot; wherein the slots include a semi-arc shape slot; and wherein the slots include a tapered shape slot; wherein the rectangular shape slot is of a different size than the curved shape slot; wherein the arc shaped slot is of a different size than the curved-shaped slot; wherein the semi-arc shaped slot is of a different size than the arch-shaped slot; wherein the arch shaped slot is of a different size than the semi-arc-shaped slot; wherein the semi-arc shaped slot is of a different size than the tapered shape slot”   . 	is replaced with: 	  -  -    wherein the slots include a rectangular shape slot;, wherein the slots include a curve shape slot; wherein the slots include an arc shape slot; wherein the slots include a semi-arc shape slot; wherein the slots include a tapered shape slot; wherein the rectangular shape slot is of a different size than the curved shape slot; wherein the arc shaped slot is of a different size than the curved-shaped slot; wherein the semi-arc shaped slot is of a different size than the arc-shaped slot; wherein the arc shaped slot is of a different size than the semi-arc-shaped slot; and wherein the semi-arc shaped slot is of a different size than the tapered shape slot   -   -  .


Reasons for Allowance
	Claims 1-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Bruce (US 2018/0093146 A1).

    PNG
    media_image1.png
    372
    432
    media_image1.png
    Greyscale
	As to claim 1, Bruce teaches a connector plate 102 Fig.4 [0043]-[0045]); comprising:  	a flat panel 120 (Fig.4;connector plate body 120 [0043],ll.10-13; which can be rectangular [0043],ll.21; and having front 122 and rear 123 surfaces [0043],ll.10-12); and  	a plurality of slots 128, 130, 134, and/or 135 (one or more of curved 128, 130; and straight 134, 135 slots Fig.4,ll.[0045],ll.2-3,7) disposed on an upper surface 122 of the flat panel 120 Fig.4 ([0043],ll.10-12,[0045],ll.2-3,7); 	wherein an ostomy bag drainage end is capable of being attached to the flat panel by inserting the drainage end through one of the plurality of slots, according to broadest reasonable interpretation] for a colostomy bag Fig.4].
 	However, as to independent claim 1, Bruce fails to teach or fairly suggest wherein the slots include the combination all of : rectangular, curved, arc, semi-arc and tapered shaped slots; and wherein the rectangular shape slot is of a different size than the curved shape slot; wherein the arc-shaped slot is of a different size than the curved-shaped slot; and wherein the semi-arc shaped slot is of a different size than the arc-shaped slot; wherein the arc-shaped slot is of a different size than the semi-arc-shaped slot; and wherein the semi-arc shaped slot is of a different size than the tapered shape slot. 

	As further presented on pages 2-4 of the 8/3/22 RCE Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the connector plate body of Bruce to the slots include the combination all of : rectangular, curved, arc, semi-arc and tapered shaped slots; and wherein the each of the rectangular, curved, arc, semi-arc and tapered shaped slots is of a different size than each of the other shaped slot.  One of skill would not have been motivated to modify the teachings of Bruce to provide the above combination elements and arrangement of a chamfered rim, where Bruce fails to teach or fairly suggest providing the recited combination of elements and relative slot sizes, and does not provide any motivation to do so, and where Bruce does not teach or fairly suggest that the connector plate, as designed for used with a golf bag, is capable of being used to hold the drainage end of an ostomy pouch or bag.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781